         Case 1:18-cv-00800-LY Document 35-2 Filed 07/12/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

RICHARD MEYER,                               §
                                             §
       Plaintiff,                            §
                                             §          CASE NO. 1:18-CV-00800-LY
v.                                           §
                                             §
MARK WAID,                                   §
                                             §
       Defendant.                            §

                                         ORDER

       On this day came before the Court Plaintiff’s Motion for Leave to File First Amended

Complaint (Dkt. 28).

       The Court hereby DENIES the motion, and Plaintiff is DENIED leave to file a First

Amended Complaint.

       SIGNED AND ENTERED this ___ day of ______________, 2019.



                                                 ___________________________________
                                                 HONORABLE LEE YEAKEL
                                                 UNITED STATES DISTRICT JUDGE
